COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 IN RE: MARTIN BORUNDA,                          §               No. 08-16-00296-CR

                       Relator.                  §         AN ORIGINAL PROCEEDING

                                                 §                IN MANDAMUS

                                                 §

                                            ORDER

       The Court has reviewed the mandamus petition filed in the above styled and numbered

cause and finds that it does not comply with Rule 52.2 and 52.3(a) of the Texas Rules of

Appellate Procedure. The petition does not identify the State of Texas as a real party in interest

to this original proceeding nor does it provide the name and address of the prosecutor’s office

involved in the prosecution of the underlying traffic offense. The Court has determined it will

not take any action on the mandamus petition until Relator has served the State with the

petition. Relator is directed to file an amended certificate of service showing that he has

complied with this order. The certificate of service must comply with TEX.R.APP.P. 9.5(e) and it

must be filed no later than November 6, 2016. Failure to comply will result in dismissal of this

original proceeding.

       IT IS SO ORDERED this 3rd day of November, 2016.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.